DETAILED ACTION
This Office action is in response to the Amendment filed on 14 February 2022.  Claims 1-20 are pending in the application.  Claims 14-20 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al., US PG pub. 20160093570 A1.
With respect to claim 1, Watanabe discloses a substrate (SB, fig. 42) comprising a first region -z(see figure 42 below) formed on the second region (see figure 42 below); a multilayer wiring layer (CW layers, fig. 42) formed on the substrate (SB, fig. 42); a first inductor (CL1, fig. 42) electrically connected with the first circuit (See figure 42 below); and a second inductor (CL2, fig. 42) electrically connected with the second circuit (see figure 42 below) and formed such that the second inductor (CL2, fig. 42) faces the first inductor (CL1, fig. 42), wherein the first inductor (CL1, fig. 42) and the second inductor (CL2, fig. 42) are formed in the multilayer wiring layer (CW layers, fig. 42), wherein a penetrating portion (Area of ST formed in substrate SB) is formed in the substrate (SB, fig. 42), and wherein, in plan view, the penetrating portion (Area of ST formed in substrate SB) surrounds one or both of the first circuit (See figure 42 below) and the second circuit (see figure 42 below).
 
    PNG
    media_image1.png
    342
    557
    media_image1.png
    Greyscale

With respect to claim 2, Watanabe discloses wherein, in plan view, the penetrating portion (Area of ST formed in substrate SB) surrounds the first inductor (CL1, fig. 42) and the second inductor (CL2, fig. 42).
With respect to claim 3, Watanabe discloses wherein an embedded member (ST, fig. 42) having insulating property is embedded in the penetrating portion (Area of ST formed in substrate SB).
With respect to claim 8, Watanabe discloses wherein the substrate (SB, fig. 42) has a first surface and a second surface opposite to the first surface, and wherein, in cross section perpendicular to an extending direction of the penetrating portion (Area of ST formed in substrate SB), a width of the penetrating portion (Area of ST formed in substrate SB) in the first surface is smaller than a width of the penetrating portion (Area of ST formed in substrate SB) in the second surface.
With respect to claim 9, Watanabe discloses wherein, in plan view, the penetrating portion (Area of ST formed in substrate SB) is formed in an area different from the first inductor (CL1, fig. 42) and the second inductor (CL2, fig. 42).
With respect to claim 10, Watanabe discloses comprising a die pad (PA, fig. 42) supporting the substrate (SB, fig. 42), wherein the substrate (SB, fig. 42) is fixed on the die pad (PA, fig. 42) wherein an adhesive layer (IL1, fig. 42) having insulating property.
With respect to claim 11, Watanabe discloses wherein the second inductor (CL2, fig. 42) and the second circuit (see figure 42 below) are connected each other through a wiring in the multilayer wiring layer (CW layers, fig. 42).
With respect to claim 12 Watanabe discloses, wherein a number of penetrating portion (Area of ST formed in substrate SB) is two or more.
With respect to claim 13, Watanabe discloses wherein, in cross section perpendicular to an extending direction of the penetrating portion (Area of ST formed in substrate SB), a distance between the first inductor (CL1, fig. 42) and the second inductor (CL2, fig. 42) in a facing direction of the first inductor (CL1, fig. 42) and the second inductor (CL2, fig. 42) is smaller than a width of the penetrating portion (Area of ST formed in substrate SB).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., US PG pub. 20160093570 A1; in view of Nygaard et al., US PG pub. 20110012199 A1.
With respect to claim 4, Watanabe discloses wherein the embedded member (ST, fig. 42) is formed in the penetrating portion (Area of ST formed in substrate SB) however Watanabe does not disclose the embedded member is on a back surface of the substrate (SB, fig. 42).
Nygaard discloses an embedded member 200, fig. 3, on a back surface of the substrate (102, fig. 3).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include an embedded member covering the back surface of the substrate where the active device formed on since this can improvement over traditional bulk substrate technology because the introduction of the insulating layer isolates the active devices in an SOI structure which improves their electrical characteristics, 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., US PG pub. 20160093570 A1; in view of Carothers et al., CN 106611761 A.
With respect to claim 5, Watanabe discloses wherein a material of the embedded member (ST, fig. 42) is insulating however Watanabe did not discloses material of the embedded member is a resin.
Carothers discloses isolation trench could use material such as epoxy resin or polyimide, siloxane polymer, such as HSQ or MSQ organic silane, sol-gel or ceramic slurry (¶0026).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include Carothers’ epoxy resin as the shallow trench isolation material since advantageously improve efficiency of the isolation assembly.
With respect to claim 6, Watanabe discloses wherein a material of the embedded member (ST, fig. 42) is insulating however Watanabe did not discloses material of the embedded member contains one or both of an oxygen atom and a nitrogen atom.
Carothers discloses isolation trench could use material such as siloxane polymer (¶0026) such as HSQ material which contain oxygen atom.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include Carothers’ epoxy resin as the shallow trench isolation material since advantageously improve efficiency of the isolation assembly.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., US PG pub. 20160093570 A1; in view of Lung US PG pub. 20020132414 A1.
With respect to claim 7, Watanabe discloses wherein a material of the embedded member (ST, fig. 42) is insulating however Watanabe did not discloses material of the embedded member is an oxide layer or a nitride layer.
Lung discloses shallow trench isolation as shown in figure 3a can be made with silicon nitride layer. 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include Lung’s nitride layer as the embedded member since this can improve the electrically isolate between different structures.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822